Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The independent claims 1, 9, and 14 are objected to for having awkward phrasing using “respectively.” 
The Examiner suggests amending the pertinent part of claim 1 to read “to the first face and electric current of a second plating current density 
The Examiner suggests amending the pertinent part of claim 9 to read “to a first face and electric current of a second plating current density 
The Examiner suggests amending the pertinent part of claim 14 to read “to a first face and electric current of a second plating current density 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Moriyama et al., JP 2019-7075 A is the closest prior art of record. Moriyama et al., U.S. Patent App. Pub. 2020/0199770 A1 [hereinafter Moriyama] is used as a translation.
Moriyama teaches plating both surfaces of a substrate W. Moriyama [0070].
However, Moriyama and the prior art of record do not teach “a first face and a second face having different patterns … and a process of, after plating is completed first either on the first face or on the second face, supplying protection current to the face where plating is completed first, wherein the protection current has a smaller current density than the first plating current density or the second plating current density of the electric current supplied during plating to the face where plating is completed first.”


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794                                     
/HARRY D WILKINS III/Primary Examiner, Art Unit 1794